WEINFELD, District Judge.
The relator is presently detained under a judgment of conviction which is not challenged. If and when, upon his present release dated thereunder May 13, 1964, the State parole authorities should execute a warrant for parole violation and detain him by reason thereof, he may then attack his detention upon the grounds now advanced. In effect, petitioner now seeks a declaratory judgment by the Federal courts with respect to a proposed detention based upon an interpretation of a State statute. He is not entitled to a declaratory judgment in this proceeding. United States ex rel. Smith v. Martin, 242 F.2d 701 (2d Cir. 1957). Entirely apart from the question of exhaustion of available State remedies, the petition is premature, and accordingly the writ is dismissed. See McNally v. Hill, 293 U.S. 131, 55 S.Ct. 24, 79 L.Ed. 238 (1934); 28 U.S.C. § 2241(c) (3) (1958).